                                                                                                                                                                      FILED
                                                                                                                                                          DALLAS COUNTY
                     Case 4:19-cv-04834 Document 1-20 Filed on 12/12/19 in TXSD Page 1 of 3                                                               12/5/2019 5:02 PM
                                                                                                                                                             FELICIA PITRE
                                                                      CAUSE NO. DC-19—18635                                                               DISTRICT CLERK
                                                                                                                                                Daniel Macias
          DALLAS COUNTY HOSPITAL DISTRICT                                            §                           IN    THE DISTRICT COURT
          D/B/A PARKLAND HEALTH & HOSPITAL                                           §
          SYSTEM, ET AL.                                                             §
                                         Plaintiff(s),                               §
          VS.                                                                        §                          162ND JUDICIAL DISTRICT
          AMNEAL PHARMACEUTICALS, LLC, ET
          AL.,                                                                       g
                                                                                     §
                                        Defendant(s).                                §                           DALLAS COUNTY, TEXAS

                                                                     RETURN OF SERVICE
     Came     my hand on Tuesday, November 26, 2019 at 2:56 PM,
                to
     Executed at: 1999 BRYAN STREET, STE 900, DALLAS, TX 75201
     Within the county 0f DALLAS at 11:45 AM, on Wednesday, November 27,                                               2019,
     by individually and personally delivering                           to the within      named:

                                                                      MALLINCKRODT LLC
     By delivering to             its   Registered Agent,              CT CORPORATION SYSTEM
     By delivering to             its   Authorized Agent,              TERRI THONGSAVAT
     a true     copy of this

              CITATION; PLAINTIFFS' ORIGINAL PETITION, JURY DEMAND                                                          AND RULE            194.2
     REQUEST FOR DISCLOSURE                                                  NOTICE OF RELATED CASES With CIVIL
                                                                    and PLAINTIFF'S
                                                                CASE INFORMATION SHEET

     having ﬁrst endorsed thereon the date of the delivery.

BEFORE ME, the undersigned authority,       on this day personally appeared Ryan McColm who after being duly sworn on
oath        "My name is Ryan McColm. I am a person not less than eighteen (18) years 0f age and I am competent to
       states:

make this oath. I am a resident of the State 0f Texas. I have personal knowledge of the facts and statements contained
herein and aver that each is true and correct. I am not a party to nor related or afﬁliated with any party to this suit. I have
no   interest in the         outcome of the           suit. I   have never been convicted of a felony or of a misdemeanor involving moral
turpitude.     I     am   familiar with the Texas Rules of Civil Procedure, and the            Texas Civil Practice and Remedies Codes as
they apply t0 service of process.                 I   am   certiﬁed     by   the Judicial  Branch Certiﬁcation Commission t0 deliver                 citations   and
other noticeS from any District,                 County and          Justice Courts in    and for the State of Texas in compliance With              rule 103    and
501.2 0fthe          TRCP.”



                                                                              By:
                                                                                         Ryan
                                                                                                  x?)
                                                                                                McC m
                                                                                                         m
                                                                                                         -   PSC6317
                                                                                         served@specialdelivery.c0m
                                                                                                                       -   Exp   01/31/21




     S.
          b   cri     ed and Sworn to by Ryan                        McColm, Before Me,         the                          o    ity,   0n   this

     ﬁg é             ay of November, 2019.



                                 MICHAEL S. HARP
                             :
                                   Notary Public
          ,

              22w)        Ill:   STATE OF TEXAS
                   “—3             ID#12499806~6
                             My omm.      Exp, July 23, 2020    '


                                                                                                                                                             T
                         Case 4:19-cv-04834 Document 1-20 Filed on 12/12/19 in TXSD Page 2 of 3




FORM NO. 353-3 - CITATION                                                                                                 ESERVE
THE STATE OF TEXAS                                                                                                      CITATION
To:
           MALLINCKRODT LLC                                                                                            DC-19-18635
           SERVED REGISTERED AGENT CT CORPORATION SYSTEM,
           1999 BRYAN STREET, SUITE 900,                                                               DALLAS COUNTY HOSPITAL DISTRICT,
           DALLAS, TX 75201-3136                                                                                              al
                                                                                                                              vs.
GREETINGS:                                                                                                            CEPHALON INC, et al
You have been sued. You may employ an attorney.              your attorney do not ﬁle a written
                                                       If you or
                                                   o‘clock am. ofthe Monday next following the
answer with the clerk who issued this citation by 10
expiration oftwenty days after you were served this citation and petition, a default judgment may be                    ISSUED THIS
taken against you. Your answer should be addressed to the clerk of the 162nd District Court at 600             25th day of November, 2019
Commerce Street, Ste. 101, Dallas, Texas 75202.

Said Plaintiff being DALLAS COUNTY HOSPITAL DISTRICT D/B/A PARKLAND HEALTH &                                          FELICIA PITRE
HOSPITAL SYSTEM, ET AL                                                                                           Clerk District Courts,
                                                                                                                 Dallas County, Texas
Filed in said Court 20th   day of November, 2019   against
                                                                                                         By:    SHELIA BRADLEY, Deputy
AMNEAL PHARMACEUTICALS LLC, ET AL
For             being numbered DC-19-18635, the nature of which demand is as follows:
       Suit, said suit                                                                                           Attorney for Plaintiff
Suiton OTHER (CIVIL) etc. as shown on said petition REQUEST FOR DISCLOSURE, a copy of                          WARREN T BURNS
which accompanies this citation. If this citation is not served, it shall be returned unexecuted.             BURNS CHAREST LLP
                                                                                                         900 JACKSON STREET SUITE 500
WITNESS: FELICIA PITRE,        Clerk of the District Courts of Dallas, County Texas.                           DALLAS TX 75202
Given under my hand and the Seal of said Court   at   ofﬁce   this   25th day ofNovember, 2019.                   _
                                                                                                                         469-904-4550

ATTEST: FELICIA PITRE,        Clerk ofthe District Courts of Dallas, County, Texas


                                                                            ,   Deputy
                               Case 4:19-cv-04834 Document 1-20 Filed on 12/12/19 in TXSD Page 3 of 3




                                                                                 OFFICER'S                     RETURN
Case No.     :   DC-19-18635

Court No. l62nd District Court

Style:   DALLAS COUNTY HOSPITAL DISTRICT, et a1
vs.


CEPHALON INC, et al
Came t0 hand on the                           day of                             ,   20             ,   at                o'clock           .M. Executed at                                        ,




within the County of                                        at                       o'clock                 .M. on the                     day of

20                       by delivering   to the within   named



each, in person, a true copy ofthis Citation together with the accompanying copy ofthis pleading, having ﬁrst endorsed                      on same date 0f delivery. The distance   actually traveled   by

me in serving such process was                  miles and   my fees are as follows: To certify which witness my hand.


                                  For serving Citation            $

                                  For mileage                      $                                          of                       County,

                                   For Notary                      $                                          By                                                Deputy

                                                                       (Must be veriﬁed        if served outside the State     of Texas.)

Signed and sworn to by the said                                         before       me this            day of                              ,   20

to certify   which witness   my hand and seal of ofﬁce.




                                                                                                             Notary Public                           County




                                                    “SEE ATTAQHS
                                                         ***AFFIDAVIT**‘*‘
